Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the amendment filed 12/04/2020. Applicant amended claims 1, 6, 10, and 13, cancelled claims 2 – 5; claims 1, 6 – 13 are pending in this application.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection relies on different interpretation of the prior art in the matter specifically challenged in the argument.
Applicant argues regarding US Patent to Cronkhite (2,914,083) “fails to disclose or suggest at least Applicant's claimed element of "wherein the disc is placed in close contact with the inner circumferential surface of the inlet portion to close the path of the fluid." Examiner respectfully disagrees. The claim requires the disc to be in “close contact with the inner circumferential surface”; the “inner circumferential surface” is defined as “an inner circumferential surface of the inlet portion.” Examiner is interpreting the valve seat member 27 disclosed by Cronkhite to be part of the “valve body.” Examiner is further interpreting the element 27 to be part of the “inlet portion.” Examiner maintains the valve element 51, in the closed position, necessarily will be in contact with the inner surface of the valve seat, thereby meeting the claim limitation “close contact with the inner circumferential portion to close the path of the fluid.”
Applicant’s amendment of claims 6, 10 and 13 overcomes the 35 USC 112 (b) rejection of the previous office action. The 35 USC 112 (b) rejection of the previous office action is hereby withdrawn.
Based on the foregoing the rejection of claims 1, 6 – 13 are maintained.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Cronkhite (2,914,083) in view of US Patent Application Publication to Fonte (2016/0033059).
	Regarding claim 1, Cronkhite disclose a valve assembly installed between an inlet pipe – referenced as 5 in figure 4 - and an outlet pipe – referenced as 5 in figure 2 - through which a fluid is transferred, the valve assembly comprising: a valve body (13, Fig. 2) in which an inlet portion (15, Fig. 2), a space portion, and an outlet portion (16, Fig. 2) are formed, wherein the inlet portion (15, Fig. 22) is connected to the inlet pipe and the fluid is introduced through the inlet portion (15, Fig. 2), the fluid supplied to an inside of the valve body (13, Fig. 2) through the inlet portion (15, Fig. 2) stays in the space portion, and the outlet portion (16, Fig. 2) is connected to the outlet pipe and the fluid of the space portion is discharged to the outside through the outlet portion (16, Fig. 2). Cronkhite also discloses an opening and closing unit (46, Fig. 2) configured to open or close a path of the fluid by moving in a state of being in close contact with an inner surface of the valve body (13, Fig. 2) – as shown in figure 2, wherein the valve body is formed of a pipe (Col. 3, Lines 11 – 19).
	Cronkhite discloses the valve body is formed with an entrance portion – where the cylinder 57 and piston 56 are located - in which the opening and closing (46, Fig. 2) unit is installed.
	Cronkhite discloses the valve body (13, Fig. 2) includes the inlet portion (15, Fig. 2) formed at one side thereof, the entrance portion – where the cylinder 57 and piston 56 are located - formed at the other side thereof, and the space portion formed between the inlet portion (15, Fig. 2) and the entrance portion – where the cylinder 57 and piston 56 are located, and the inlet portion, the space portion, and the entrance portion – where the cylinder 57 and piston 56 are located - are disposed in a straight line.
Cronkhite discloses a stem (63, Fig. 4) passing through a shielding member (62, Fig. 4) installed at the entrance portion; and a disk installed in the stem and slidably moving along a longitudinal direction 
Regarding the limitation “the stem is arranged in a straight line of the inlet portion, the space portion and the entrance portion”, examiner is interpreting the limitation to mean the stem inlet portion, space portion and the entrance portion are in a straight line and the stem is located in that line. Cronkhite discloses the inlet portion (15, Fig. 1), the space portion and the entrance portion – where the cylinder 57 and piston 56 are located – are in a straight line and the stem (63, Fig. 4) are located in that straight line.
Cronkhite discloses wherein diameters of the inlet portion are the same in a movement section of the disk – examiner maintains figure 2 shows the disk 46 contacting the housing portion of the inlet section.
Cronkite discloses the pipe is used to transport petroleum fluids. Cronkhite does not explicitly disclose the pipe of made steel or stainless-steel material.
However, it is well known in the art to have either steel pipes to transport petroleum fluids or stainless steel pipes for transporting corrosive petroleum fluids. Fonte teaches a method of manufacturing stainless steel pipes for transporting corrosive petroleum fluids. Therefore, a person having ordinary skill in the art would adapt the Fonte teaching of using stainless steel pipes for transporting petroleum fluids to the valves disclosed by Cronkite as a combination of prior art elements according to known methods to yield predictable results.
Regarding claim 6, in the combination Cronkhite disclosed the valve body is made of a suitable material pipe (Col. 3, lines 11 – 19) and Fonte teaches the stainless steel is a suitable material for transporting petroleum fluids.
	Regarding claim 7, in the combination, Fonte discloses a method of manufacturing stainless steel pipe by rolling a plate and welding the joint to transport petroleum fluids.
Claims 8 – 10 and 13, are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Cronkhite (2,914,083) in view of US Patent Application Publication to Fonte (2016/0033059) and further view of US Patent to Woolsey (2,425,423).
	Regarding claim 8, Cronkhite discloses groove portions (19, Fig. 2) are respectively formed at end portions of the valve body, in which the inlet portion (15, Fig. 2) and the outlet portion (15, Fig. 2) are formed and one side end portions of the inlet pipe (5, Fig. 4) and the outlet pipe (5, Fig. 2), and are recessed inward along circumferences of the end portions and the one side end portions and the valve body is connected to the inlet pipe and the outlet pipe using a joint ring (21, Fig. 2).

	Regarding claim 9, Cronkhite does not disclose protrusion portions in the pipe for the joint ring. However, Woolsey teaches a well-known method of coupling pipes by having protrusions (13, Fig. 1) for coupling pipes. Therefore a person having ordinary skill in the art would adapt the protrusion in the pipe teaching of Woolsey to the valve disclosed by Cronkhite as a simple substitution of one known element for another to obtain predictable results.
	Regarding claim 10 and 13, in combination Woolsey teaches a gasket (10, Fig. 1) to seal pipes using a joint ring. Therefore, a person having ordinary skill in the art would adapt the gasket teaching of Woolsey to the joint ring disclosed by Cronkhite to prevent leaks due imperfections on the joint surface. 
Claims 11 – 12  are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Cronkhite (2,914,083) in view of US Patent Application Publication to Fonte (2016/0033059) and further view of US Patent to Elliott (2,301,176).
Regarding claims 11 and 12, Cronkhite does not disclose welding or flanges to connect the inlet and outlet portion to inlet and outlet pipes respectively. 
However, welding and the use of flanges to connect valves are well known in the art as taught by Elliott. Elliott teaches welding (Fig. 2) and flanges (Fig. 3) as a means of connecting the inlet and outlet portions to the inlet and outlet pipes respectively. 
Therefore a person having ordinary skill in the art would adapt the welding and flange connection method taught by Elliott to the valve disclosed by Cronkhite as a simple substitution of one known element for another to obtain predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA/CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753